CAMEROON

Model Production Sharing Contract Of 2007 Between The Republic Of
Cameroon And The Holder

Copyright © 2009 BARROWS COMPANY INC.
116 East 66" Street - New York, NY 10065
ARTICLE 1.
ARTICLE 2.
ARTICLE 3.
ARTICLE 4.
ARTICLE 5.
ARTICLE 6.
ARTICLE 7.
ARTICLE 8.
ARTICLE 9,

ARTICLE 10

ARTICLE 11.
ARTICLE 12.
ARTICLE 13.
ARTICLE 14.
ARTICLE 15.
ARTICLE 16.
ARTICLE 17.
ARTICLE 18.
ARTICLE 19.
ARTICLE 20.
ARTICLE 21.
ARTICLE 22.

ARTICLE 23.

CONTENTS

LEGAL NATURE AND PURPOSE OF THE CONTRACT. owvscsessssssscsseesesseees
DEFINITIONS ......csscossscsssscsssscnsscsssecsssecsnscssnsecensecessssssessssssssnsssssnesssasessasessanecsaneeses

CONTRACT AREA...

TERM OF THE CONTRACT .....cscsssssessssssssessssessssesssneosssssssseosssvesssssssnssecsssecsneees
SUCCESSIVE RELINQUISHMENTS OF THE CONTRACT AREA...........
MINIMUM WORK PROGRAMME ....ccccsssssssssssssssssecssnsssssssssssscssvsesssssensesensenes

OPERATING COMMITTEE

RIGHTS AND OBLIGATIONS OF THE CONTRACTOR seeesecneasennssscenenncnses
RIGHTS AND OBLIGATIONS OF THE sree saseneeasenscsscsssenceeesnes
WORK PROGRAMMES AND BUDGEASG Ai .essssssessssssssssscsssessnesecsseecenseestee
APPRAISAL OF A DISCOVE GON ERCIAL DISCOVERY.........00008
PARTICIPATION OF nee @hre sstessonenneossnnsaneeenscnsensensensenscnscsscanesncesesassees!
RECOVERY OF ILEUM COSTS AND PRODUCTION SHARING

Web TAX PROVISIONS —- EXCHANGE SYSTEM.............5

oS Nae PRODUCTION BONUSES
UATION OF HYDROCARBONSG....ssssssssssssssssesssnsscnsssssssessssvssssnescsssesnnseses

LIFTING OF PRODUCTION.

LOCAL GOODS AND SERVICES .....sscsssssssssessssssssesesssessssessssessssessonsessonesnnecess

TRAINING OF PERSONNEL

ASSIGNMENT..
COPYRIGHT© 2009 BARROWS COMPANY INC
ARTICLE 24.
ARTICLE 25.
ARTICLE 26.
ARTICLE 27.
ARTICLE 28.
ARTICLE 29,
ARTICLE 30.

ARTICLE 31.

ANNEX A

ANNEX B

JOINT LIABILITY uu. ecccsssssssssssssssssnecssesssesssesssecseessessseensnsssessnvsesessssenesnessnseneseee

INTERPRETATION; SETTLEMENT OF DISPUTES

TERMINATION OF THE CONTRACT - RELINQUISHMENT ........esssee000:

STABILISATION CLAUSE

NOTICES .....ccssssssscssscsssssscsasssnssasessscenecesscensssssesessssesssecsusssssssssesssssvsuseenveeseeseeeneeess

CONTRACT DOCUMENTS AND LANGUAGES OF THE CONTRACT...
GEOGRAPHIC COORDINATES OF THE CONTRACT AREA
ACCOUNTING PROCEDURE <\PY

PARTICIPATION AGREEMENT

or
PREAMBLE

WITNESSETH:

Having regard to Law No. 99/013 of December 22, 1999 instituting the Petroleum Code and its
implementing texts, in particular the Petroleum Regulations ; and

Whereas, all solid, liquid, or gaseous Hydrocarbons deposits contained in the soil or subsoil of the
Territory of Cameroon are and remain the exclusive property of the STATE;

Whereas, the STATE may authorise commercial companies to carry out Petroleum Operations in
furtherance of a Production Sharing Contract entered into between themselves hs STATE pursuant to
the provisions of the Petroleum Legislation; aes

Whereas, the CONTRACTOR justifies that it has the cigar and financial ability required
to properly carry out the Petroleum Operations; >»

Whereas, the CONTRACTOR or its compone{ op that has been named as Operator is a Petroleum
Company and can demonstrate that it has ctOry experience as an operator (particularly in areas and
under conditions similar to those of the Area), and in the field of environmental protection;

Whereas, the CONTRA s been selected to negotiate a Production Sharing Contract with the
STATE covering the - --- Block, opened to Petroleum Operations, under the provisions of Article
5 of the Petroleum Reson;

NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:
This Production Sharing Contract (hereafter referred to as "this Contract") is hereby made and entered into,
pursuant to Law No. 99/013 dated December 22, 1999 instituting the Petroleum Code,

by and between

The Government of the REPUBLIC OF CAMEROON (hereafter referred to as the "STATE"), represented
for purposes of this Contract by the Minister of Industry, Mines and Technological Development and by
the Executive-General Manager of the National Hydrocarbons Corporation (NHC),

on one hand,
and

the CONTRACTOR, consisting of :

sete c cscs cc ccees, , a company founded and duly organised under the laws ofg-\--;--, also acting in its
capacity of Operator of the Contract Area, and represented for purposes x tract by its President

and Chief Executive Officer, ----------------. . w
oo
8

on the other hand,
ARTICLE 1 LEGAL NATURE AND PURPOSE OF THE CONTRACT

11

1.2

This Contract is a Production Sharing Contract within the meaning of Sections 15 and 16 of the
Petroleum Code and is governed by the provisions of the Petroleum Legislation.

The purpose of this Contract is the Exploration and Exploitation of Hydrocarbons within the
Contract Area. During the term of this Contract, the Hydrocarbons produced as a result of the
Petroleum Operations shall be shared in accordance with the provisions of Articles 13 and 22 of
this Contract.

ARTICLE 2 DEFINITIONS

Subject to the provisions of this article, the terms and expressions defined in the Petroleum Code and in the
Petroleum Regulation shall have the meaning given to them in those texts.

For purposes of this Contract, the terms and expressions defined in this Article 2 shall have the following
meaning:

2.1

2.2

2.3

2.4

2.5

2.6

2.7

2.8

"AFE" ("Authorisation for Expenditure"): means a document bestowing authority to incur
expenditure according to the provisions of Article 10.7 hereunder, an, oa is prepared by the
Operator and signed by the Parties, each of which retains a copy.

"Calendar Year": means a period of twelve (12) ees , commencing 1 January and
ending 31 December, according to the Gregorian calend:

"Fiscal Year": means a period of twelve (12) 4 months, commencing 1 January and
ending 31 December, according to the “2 lendar.

"Annexes": means the following ents which are an integral part of this Contract:
Annex A: Geogrgplts ordinates of the Contract Area;

Annex B: A ig Procedure;

Annex C: w cipation Agreement;
Annex Letter of Guarantee.

"Exploitation Authorisation”: means the Exclusive Exploitation Authorisation for Hydrocarbons
granted or renewed for the benefit of the CONTRACTOR in accordance with the provisions of Part
III, Chapter III of the Petroleum Code.

"Exploration Authorisation": means the Exclusive Exploration Authorisation for Hydrocarbons
granted and renewed for the benefit of the CONTRACTOR in accordance with the provisions of
Part IIL, Chapter II of the Petroleum Code.

"Domestic Transportation Authorisation": means the Domestic Transportation Authorisation
granted in accordance with Part III, Chapter IV of the Petroleum Code.

"Barrel": means a quantity or unit of Liquid Hydrocarbons (free of water, mud and other
sediments) equal to 158.9074 litres at a temperature of 15.56° Celsius and at atmospheric pressure
1.034 kg/om’.
2.9

2.10

211

2.12

2.13

2.14

2.15

2.16

2.17

2.18

2.19

2.20

2.21

2.22

2.23

"Joint Property": means personal and real property acquired under joint ownership by the Parties
and kept by the CONTRACTOR for the purposes of utilization in connection with the conduct of
Petroleum Operations.

"Budget": means the forecast estimate of the cost of a Work Programme.

"Petroleum Code": means Law No. 99/013 of December 22, 1999 constituting the Petroleum
Code of the Republic of Cameroon, revised and amended, if applicable.

"Operating Committee": means the committee established pursuant to Article 7 of this Contract.

"Joint Account": means the account opened and related books and records maintained by the
Operator for the purpose of recording Petroleum Costs.

"CONTRACTOR": means --------------- and any successor or assignee of the rights and
obligations of CONTRACTOR under this Contract, and particularly in accordance with Articles
12 and 23 hereunder.

“Contract": means this Production Sharing Contract and its Annexes that form an integral part
hereof, as well as any amendments to this Contract and its Annex tXupich the Parties may
ultimately agree. a\eY

“Development Costs”: means Petroleum Costs defined Lag Article 2.3 of the Accounting
Procedure.

"Exploitation Costs”: means Petroleum core as such in Article 2.4 of the Accounting
Procedure.

"Petroleum Costs": means cost ed by the CONTRACTOR and by the STATE, if
applicable, for the performan ‘oleum Operations pursuant to this Contract and to the
Accounting Procedure.

"Exploration Cos is Petroleum Costs defined as such in Article 2.2 of the Accounting
Procedure. Ww

"Effective Date": means the date of signature of this Contract.

"Date of Production of the First Tonne of Commercial Hydrocarbons": means the date on
which the first tonne of Hydrocarbons extracted from the first Exploitation Area resulting from the
Contract will have been placed in a storage unit with the intention of marketing.

"Discovery": means the confirmed existence of an accumulation of liquid or gaseous
Hydrocarbons by a well that has penetrated Hydrocarbons-bearing horizons, the existence of which
was heretofore not known. Such Hydrocarbons shall be surface-recoverable and measurable by
methods of production testing currently in use in the petroleum industry.

“Commercial Discovery”: means a Hydrocarbons Discovery from which the CONTRACTOR
believes that the expected proceeds of sale of the CONTRACTOR’ share of production will cover
its past and anticipated future Petroleum Costs and allow a net profit and a return on investment
which warrants Exploitation.
2.24

2.25

2.26

2.27

2.28

2.29

2.30

2.31

2.32

2.33

2.34

2.35

2.36

"Convertible Currency": means any currency other than the CFA Franc which is freely
convertible on international exchange markets, acceptable to the Party who requests a payment in
convertible currency.

"U.S. Dollar": means the dollar of the United States of America.

“STATE”: means the Republic of Cameroon or any government body or unit duly authorised to
manage its petroleum interests, and any Cameroonian public authorities empowered by law to
make a decision or to take administrative or regulatory action for the purpose of implementing the
provisions of the Petroleum Legislation.

"Exploitation": means the activities intended to extract Hydrocarbons for commercial purposes,
especially activities of development, production and related activities, such as Abandonment.

"Drilling": means drilling, coring, casing, perforation, logging, development of drilling fluids and
mud programs, side-tracking, deepening or reconditioning of any well, including all well testing
and appraisals, and if applicable, sealing and abandonment or temporary completion, with a view to
final completion or subsequent abandonment. The term "Drilling" does not include the installation
of permanent production equipment or pipelines, but it does include the work necessary for the
preparation of the wells' location as well as the mobilisation and demobii Mop of the drilling rigs.

"Force Majeure": has the meaning ascribed to it in Article 24 Nieact

"Natural Gas": means Hydrocarbons as found in a ite under atmospheric pressure of
1.034 kg/cm? and at a temperature of 15.56°C ine] sociated Natural Gas as well as Non-
Associated Natural Gas and all its constituent el

"Hydrocarbons": means all liquid or es s hydrocarbons as found in their natural state,
otherwise referred to as Crude Pi or Natural Gas, as the case may be, as well as all
connected products and substan: cted in association with such hydrocarbons.

"Day": means a perio, ity-four (24) hours beginning at zero hours (00:00) and ending at
midnight (24:00).

“Petroleum LD cion”- means the Petroleum Code and the Petroleum Regulation, as well as
other legislative and regulatory texts in force, that govern Petroleum Operations in Cameroon.

“LIBOR": means the rate of interest known as the "London Interbank Offered Rate" on three (3)
month U.S. Dollar deposits as quoted at 11:00 a.m. in London, United Kingdom, by the National
Westminster Bank or by any other bank as agreed by the Parties, on the first banking Day of the
month for which the interest payment is due and the bank is open.

"Operator": means the entity, a component of the CONTRACTOR, responsible for the conduct
and performance of Petroleum Operations as defined in Article 8 of this Contract.

"Petroleum Operations": means all the activities of Exploration, Exploitation and transportation
of Hydrocarbons referred to in this Contract, including storage and processing, especially the
processing of Natural Gas, as well as the activities of loading or delivery of Hydrocarbons up to the
Delivery Point, excluding activities of refining, stocking and distribution of petroleum products.
2.37

2.38

2.39

2.40

2.41

2.42

2.43

2.44

2.45

2.46

2.47

2.48

2.49

2.50

2.51

"Participating Interest" has the meaning given to it in the Participation Agreement attached as
Annex C hereto.

"Party": means, respectively, the STATE or the CONTRACTOR. "Parties": means the STATE
and the CONTRACTOR.

"Contract Area": means the area defined in Article 3 of this Contract.

"Appraisal Area": means the area that is to be the subject of an appraisal study following a
Discovery, in accordance with the provisions of Article 11.2 of this Contract.

"Exploitation Area": means all or part of the Contract Area covered by an Exploitation
Authorisation.

"Exploration Area": means all or part of the Contract Area covered by an Exploration
Authorisation.

"Development Period": means, for any Exploitation Area, the period of the Development and
Exploitation Phase beginning on the date of granting of an Exploitation Authorisation and ending
on the Date of Production of the First Tonne of Commercial Hydrocarb: Ww

"Production Period": means, for any Exploitation Area, the LON of the Development and
Exploitation Phase beginning on the Date of Productio First Tonne of Commercial
Hydrocarbons and ending upon the expiration of the E yefi Authorisation.

"Crude Petroleum”: means, Hydrocarbons as wr a liquid state under atmospheric pressure
of 1.034 kg/cm? (14.7 psia) and at a temperaney 15.56°C, including condensates.

"Development and Exploitatioi se": means the phase covered by an Exploitation
Authorisation and determined i ce with the provisions of Article 4.2 of this Contract.

¢ phase covered by an Exploration Authorisation and determined
isions of Article 4.1 of this Contract.

"Exploration Phase";
in accordance with,

"Delivery Poise means the FOB connection point in the Territory of Cameroon between the
loading facilities and the ship, as defined in a development plan, or any other point of transfer
adopted by mutual agreement of the Parties.

“Accounting Procedure”: means the accounting procedure that appears in Annex B to this
Contract.

"Available Production": means the quantities of Hydrocarbons produced from the Contract Area,
less those quantities utilised for the Petroleum Operations, flared or reinjected.

“Reimbursement Oil” or “Reimbursement Gas”: (commonly known in the industry as "cost oil"
or “cost gas”) means the portion of the Available Production applied to reimbursement of
Petroleum Costs pursuant to the provisions of Article 13 or Article 22 of this Contract as
applicable.
2.52

2.53

2.54

2.55

2.56

2.57

2.58

“Compensation Oil" or “Compensation Gas” (commonly known in the industry as “profit oil” or
“profit gas”): means the remainder of the Available Production, after deducting Reimbursement Oil
and/or Reimbursement Gas, which is shared between the STATE and the CONTRACTOR
pursuant to the provisions of Article 13 or Article 22 of this Contract as applicable.

"Work Programme": means a plan or written report detailing the specific Petroleum Operations
defined in Article 10 of this Contract which are to be carried out by the CONTRACTOR.

"Exploration": means the detailed prospection activities, including but not limited to geological
and geophysical studies and surveys, as well as Drilling intended to discover economically
exploitable Hydrocarbons deposits, including activities of appraisal and delineation of a
Hydrocarbons Discovery thought to be commercial.

“Petroleum Regulation”: means Decree No. 2000/465 of June 30, 2000, as revised and amended,
if applicable, setting forth the terms of application for Law No. 99/013 of December 22, 1999
constituting the Petroleum Code.

" Affiliate": means a legal entity or entities that controls or is controlled by one of the components
of the CONTRACTOR or by a legal entity controlling or controlled by | entity that controls
one of such components. "Control" means the direct or a ip of the majority of
shares with voting rights.

"Sub-Contractor": means the third parties who ae Operations or provide
services or goods for the Petroleum Operations on e CONTRACTOR.

"Quarter": means a period of three (3) ive months in accordance with the Gregorian
calendar, beginning on the first day ‘> JanQary, April, July and October.

ARTICLE 3 CONTRACT AREA

3.1

3.2

The initial Contract wy Date includes the block named --------- covering a total
surface area of ---~-5 as defined by the geographic coordinates shown in Annex A of this
Contract. A ig, the boundaries of the Contract Area is shown in Annex A for illustration
purposes. "OS

The total surface area of the Contract Area shall be reduced in accordance with the terms set forth
in Article 5 of this Contract, it being understood that, solely for purposes of calculating the
reductions foreseen in Article 5, the Contract Area shall be determined by deducting the surface
areas covered by any Exclusive Exploitation Authorisation(s).

ARTICLE 4 TERM OF THE CONTRACT

This Contract is entered into for the term of the Exploration Phase and, in the event of Commercial
Discovery (ies), for the Development and Exploitation Phase(s) which may derive therefrom, as same are
defined in this article.
41

42

Exploration Phase

4.1.1

4.1.3

The initial period of the Exploration Phase shall be ----------- years starting from the
Effective Date. In accordance with the 2™ paragraph of Section 28 (1) of the Petroleum
Code, signature of this Contract constitutes the grant of an Exploration Authorisation.

The initial period of the Exploration Phase shall be renewed, at the request of the
CONTRACTOR, for ------- additional period (s) of two (2) years (each). In such case, the
renewal is granted to the CONTRACTOR in accordance with the terms provided in Section
28 of the Petroleum Code and Articles 21 and 22 of the Petroleum Regulation, and cannot
be refused if the conditions required of the CONTRACTOR by these provisions have been
fully satisfied.

Pursuant to Section 28, paragraph 5 of the Petroleum Code, the term of the Exploration
Phase, over and above the renewals provided for in Article 4.1.2 above and subject to any
extension in the event of Force Majeure pursuant to Article 24.5 hereafter, shall be
extended:

i) for an additional period of time that the Minister in charge of hydrocarbons deems
necessary for the CONTRACTOR to complete the curr NEsploration Drilling, or
the appraisal and delineation of a Discovery, with ed extension not being
less than six (6) months and not exceeding one (1 x“ ie one (1) year limitation
herein may be extended if the Minister i of hydrocarbons deems such
extension necessary to complete an ongox and approved appraisal program.

(ii) in the event of a Discovery of ser Natural Gas, for a term equal to two
(2) years, renewable for an it period by the STATE if the CONTRACTOR
establishes that an additio: fension is necessary for it to find commercial outlets
sufficient for a pro: exploitation of the reservoir and to complete ongoing
negotiations BRS TE on the special terms for development and Exploitation
of Natural ding to the provisions set forth in Article 22.3.1 of this

x
Development ware loitation Phase:

4.2.1

4.2.2

4.2.3

The initial period of the Development and Exploitation Phase is ------- years for Crude
Petroleum, starting from the date of granting of the Exploitation Authorisation.

The initial period of the Development and Exploitation Phase referred to in Article 4.2.1
above may be renewed one time for an additional period of ------ years, pursuant to the
Petroleum Legislation. The renewal shall be granted if the CONTRACTOR has fulfilled its
obligations for such initial period and can demonstrate the possibility of continuing
commercial Hydrocarbons production beyond the current validity period.

In the event of Discovery and Exploitation of Non-Associated Natural Gas, the term of the
initial period of the Development and Exploitation Phase shall be ------ years. This period
can be renewed one time for an additional term of ------ years pursuant to the provisions of
Section 38 (2) of the Petroleum Code.
ARTICLE 5 SUCCESSIVE RELINQUISHMENTS OF THE CONTRACT AREA

5.1

5.2

5.3

5.4

At the end of the initial period of the Exploration Phase referred to in Article 4.1.1 above, the
CONTRACTOR shall relinquish ----- % of the Contract Area determined in accordance with
Article 3.2 above.

At the end of the first renewal period of the Exploration Phase referred to in Article 4.1.2 above,
the CONTRACTOR shall relinquish ------- % of the Contract Area determined in accordance with
Article 3.2 above.

At the end of the second renewal period of the Exploration Phase referred to in Article 4.1.2 above
or at the end of the supplementary period referred to in Article 4.1.3 above, whichever is later, the
CONTRACTOR shall proceed with the relinquishment of the entire Contract Area, excluding any
portion for which an Exploitation Authorisation has been granted or applied for.

The shape and size of the parcels relinquished pursuant to this Article 5 shall, to the extent
reasonably possible, be of simple configuration and of a size sufficient to allow the granting of a
new petroleum contract.

ARTICLE 6 MINIMUM WORK PROGRAMME «\P

During the Exploration Phase, the CONTRACTOR undertakes the ce of the following minimum
Work Programme, it being understood that the work mK? wecedence over expenditure of the
estimated amounts:

6.1 During the initial period of the con ---- years:

6.2

6.3

Seismic: ---------------~---------- ow

Drilling: ------------------->5-

During the first fewal period of the Exploration Phase of two (2) years:

Seismic: -------------------------------
Total cost of the above mentioned work is estimated at ---------------- USD

During the second renewal period of the Exploration Phase of two (2) years:

Seismic: ----------------------+------------

Total cost of the above mentioned work is estimated at ---------------USD
6.4

6.5

6.6

6.7

6.8

6.9

At the beginning of the initial period of the Exploration Phase and thereafter at the beginning of
each additional period, the CONTRACTOR shall furnish to the Operating Committee a bank
guarantee consistent with that in Annex D of this Contract, for an initial amount equal to the
estimated cost of the minimum Work Program to be completed during such period in accordance
with Articles 6.1, 6.2 and 6.3 of this Contract. The STATE may call such guarantee in the event of
non-performance of the minimum Work Program which it covers, and such guaranty shall be
reduced or terminated, all in accordance with the terms specified in said guarantee.

The CONTRACTOR may interrupt a Drilling which has not reached the depth and/or deepest
geologic objective envisioned by the corresponding minimum Work Programme if the
CONTRACTOR has encountered petroleum bearing strata, which, according to the
CONTRACTOR, constitute a Discovery. In such case, the well drilled shall nonetheless be
considered an Exploration well within the framework of the corresponding minimum Work
Programme.

The CONTRACTOR may suspend a Drilling that has not reached the depth or the deepest geologic
objective envisioned by the corresponding Work Programme if it has encountered technical
Drilling difficulties which in the CONTRACTOR’s opinion, and based on generally accepted
practices in the international petroleum industry, justify the suspension. In such case, the Operating
Committee shall either deem the CONTRACTOR to have fulfilled the opligations concerning
the well in question, or it shall define an adequate and reasonable work obligation. Any
dispute arising from this article which cannot be resolved < arties shall be resolved by
expert as provided in Article 27.2.

All work carried out by the CONTRACTOR beyond fnimum Work Programme provided for
in any period of the Exploration Phase shall re) to the minimum Work Programme for the
following period of the Exploration “GO

performed during the precedii d of the Exploration Phase, the CONTRACTOR shall
nevertheless undertake to uP in the Exploration Area, during such ongoing period, work that
may consist of geo] geological, drilling or evaluation work as determined by the
CONTRACTOR wi bjective to further mature the prospectivity of the Exploration Area.

If the minimum Work es period of the ongoing Exploration Phase has been

The estimate CD vnditure amounts set forth in Articles 6.1, 6.2 and 6.3 above are expressed in
constant U.S. Dollars for the month of the Effective Date, and shall be revised at the end of each
Calendar Year starting from the Effective Date, in order to reflect the actual value of the estimated
expenditure amounts for purposes of Article 6.9.1 hereafter, in accordance with the method set
forth in Article 6.9.2 below:

6.9.1 At the end of each Calendar Year, starting from the Effective Date, the Exploration
Costs actually incurred by the CONTRACTOR during such Calendar Year shall be
deducted from the total amount of the CONTRACTOR's estimated expenditure
amounts for purposes of Article 6.9.2 hereafter for the current period of the
Exploration Phase.

6.9.2 The amount remaining after the deduction referred to in Article 6.9.1 above shall be
revised each Calendar Year by multiplying it by the factor:

In/Inl
6.10

Where:

“Tn”: is the inflation index shown in the monthly index of “US Consumer Prices”,
revised quarterly, as it appears in the publication “International Financial Statistics”
of the International Monetary Fund for the month in the Calendar Year during
which the adjustment is made, corresponding to the month of the Effective Date;

“Tn1”: is inflation index shown in the monthly index of “US Consumer Prices”,
revised quarterly, as it appears in the publication “International Financial Statistics”
of the International Monetary Fund for the month of the Calendar Year,
corresponding to the month-of the Effective Date, preceding the Calendar Year
during which the adjustment in question is made.

It is understood that the monetary value of the work referred to in Articles 6.1, 6.2 and 6.3 above
which should reflect the reality of the cost of the work programme are shown in this Contract for
reference purposes only and solely for determining the indemnity due pursuant to Section 30 of the
Petroleum Code. It does not constitute a minimum expenditure obligation, the CONTRACTOR’s
obligation being defined only in the work obligations of the minimum Work Programme set forth
in said articles.

ARTICLE 7 OPERATING COMMITTEE py

7A

The Operating Committee shall be responsible for the ong of the Petroleum Operations.
The STATE and the CONTRACTOR shall each appoi full member and one (1) substitute
member to the Operating Committee. The substitut
of the full member. Within forty-five (45)
CONTRACTOR shall each notify to the oth the name of its full member and the substitute
member it has appointed to the Operatig ittee. Any Party’s full member or substitute
member may be replaced by said er having notified the other Party accordingly. Each
Party may bring to the Operay ittee meetings advisors or experts whose presence it
considers desirable and ee 'y event shall be limited to five (5), unless the Parties agree
di

fers may not vote except in the absence
f the Effective Date, the STATE and the

beforehand on anothe Each full member, or, in the absence of a full member, its
substitute member, es leemed duly authorised to represent and to bind the Party appointing
him on any sulyjegt h is within the jurisdiction of the Operating Committee.

Each entity comprising the CONTRACTOR may send an observer, who shall not have voting
rights, to the meetings of the Operating Committee.

7.1.1 The CONTRACTOR shall be responsible for the drafting of the minutes of the meeting,
including a record of the decisions made in the meeting, which shall be submitted to the
Parties for approval at the end of the meeting. The minutes shall be submitted to the Parties
for their comments and approval within fifteen (15) days following the holding of the
Operating Committee meeting.

7.1.2 The Operating Committee shall meet at the request of a Party, but in any event, at least
every six (6) months, by notification containing the desired agenda, the date, time and place
of the planned meeting, sent by one Party to the other Party with at least fifteen (15) Days'
prior written notice before the expected date of the meeting. Each Party shall have the right
to add topics to the agenda by notifying the other Party at least seven (7) Days prior to the
expected date of the meeting. No decision may be made at a meeting on a subject matter
that was not written into the agenda for such meeting, unless all Parties shall otherwise
72

73

713

TAA

unanimously agree thereto. The CONTRACTOR shall prepare all documents and pertinent
data necessary to review the items on the agenda.

Each Party shall have one (1) vote on the Operating Committee. The Operating Committee
may not validly deliberate unless each of the Parties is represented by a full member or by
its substitute member. In the event that a member representing each Party is not present at
the time of a meeting of the Operating Committee, the meeting of the Operating Committee
shall be postponed to a date set within the next eight (8) Days. The representative who was
present must notify the Parties of the new meeting date as well as the time and place where
it will be held.

The Operating Committee shall be free, if necessary , to engage experts from time to time
in order to carry out special tasks.

Notwithstanding the requirements in Article 7.1.2 above, in the event that a decision that
falls within the jurisdiction of the Operating Committee is required while there is a rig
standing by or for any other event that requires an immediate response or in which case
delay results in significant expense, the Operating Committee may conduct its meeting and
execute its vote by fax or email.

Subject to the provisions of Article 7.3 below, the Operating cong PY

7.21

7.2.2

7.2.3

Shall approve all Work Programmes and correspot Dries and all amendments that
may be made thereto, and shall make certain ance coverage of the Parties is
consistent with generally accepted practicag} international petroleum industry and
adequate with regard to risks incurred;

Shall approve the methods and pfocgdUres established by the Operator to be followed for
the efficient conduct of A all Operations;

lowing the giving of reasonable prior written notice, to access
s and the work sites of the Petroleum Operations. Such visits, for
which the gal id agenda are set by agreement with the Operator, which agreement

cannot. eld without valid reason, must not hamper the normal and safe conduct of
Petroler erations and shall in any event be at the sole risk and expense of the
represented Party(ies).

Subject to the provisions of this Article 7, all decisions of the Operating Committee shall be
unanimous and shall bind the STATE and the CONTRACTOR.

731

73.2

If unanimity cannot be reached, the Operating Committee shall reconvene within fifteen
(15) Days in order to settle the unresolved issue. This period may be shortened in case of
an emergency.

Notwithstanding the foregoing, the decisions of the Operating Committee shall not require
unanimity in the following cases:

(i) | The STATE shall not have the right to veto decisions or withhold approval pertaining
to the Petroleum Operations conducted by the CONTRACTOR pertaining to an
Exploration Authorisation, provided that the proposals are not considered to be
contrary to current practices and operations in the international petroleum industry;
ARTICLE 8 RIGHTS AND OBLIGATIONS OF THE CONTRA‘!

8.1

8.2

Gi) Any decision pertaining to applications for granting, renewal or relinquishment of
Exploration Authorisations, Exploitation Authorisations and Domestic Transportation
Authorisations shall be made solely by the CONTRACTOR;

ii) The decision to appraise and/or develop a Discovery shall be the CONTRACTOR's
decision alone;

(iv) If unanimity cannot be reached on the adoption of the development and production
plan and its corresponding Budget, the CONTRACTOR’s proposals shall be deemed
to have been duly approved by the Operating Committee, subject to any Party’s right
of recourse, at its own expense, to expértise pursuant to the provisions of Article 27.2
hereafter if the said Party believes that adjustments should be made to the
development and production plan on matters pertaining to the environment, security,
costs, planning or ultimate recovery or that the plan in question is not consistent with
the current generally accepted practices in the international petroleum industry. In
such case, and unless the Parties agree otherwise, the development and production
plan and its corresponding Budget shall be made to conform to the expert’s
conclusions and be deemed approved by the Parties. The expert’s expenses shall be

considered Petroleum Costs. we

The CONTRACTOR is responsible for the conduct wefan of the Petroleum Operations
in the Contract Area during the term of the Co! 4; uant to the Work Programmes and
corresponding Budgets approved by the Operatigg\QQmmittee, the provisions of this Contract and
of the Petroleum Legislation, as well as panerally accepted practices of the international
petroleum industry.

The rights and obligations o: Wer ‘OR include the following, without limitation:

8.2.1 The preparatit submission of the Work Programmes and corresponding Budgets, for
the p abling the Operating Committee to make its decisions, including any
revisio endments which may be made to same.

8.2.2 The obligation to supply the STATE, as soon as possible, with information, documentation
and data pertaining to the Petroleum Operations. Concerning cores and other data acquired
within the framework of the Petroleum Operations and which cannot be duplicated, said
data which is the property of the STATE shall be temporary conserved by the
CONTRACTOR on behalf of the STATE for exploitation and made available and
transferred to the STATE upon request.

8.2.3. The right, during the term of this Contract, to dispose of and to freely export, without
having to post bond or a guarantee, its share of Hydrocarbons as provided for in Articles 13
and 22 of this Contract. The CONTRACTOR shall be required to fulfill all administrative
formalities required by the current Petroleum Legislation for the purposes of such disposal
and export.

8.2.4 Application for and obtaining, within the framework of the current legislation, all rights
governing the utilisation of radio frequencies and other means of communication, all
8.3

8.4

8.5

movements of aircraft, land vehicles or small craft, landing fields, routes, housing for
personnel, warehouses, equipment for reception of freight, loading platforms and any other
equipment which the CONTRACTOR may need in order to carry out the Petroleum
Operations.

8.2.5 The right to freely utilise, for the conduct and performance of the Petroleum Operations, its
personnel and the products and services of its Affiliates, regardless of location. The
utilisation of such personnel and the products and services of its Affiliates should be at rates
that conform to general rates charged by Petroleum Operators of international reputation
working for petroleum operations in conditions similar to those in the Gulf of Guinea
region of West Africa.

The CONTRACTOR is required to:

8.3.1 Complete the minimum Work Programme in accordance with the terms of Article 6 of this
Contract;

8.3.2 Comply with the decisions of the Operating Committee;

8.3.3. Pay all invoices related to Petroleum Operations on a timely basig; \

may be necessary in order to carry out the Petrole ions under the provisions of the
Petroleum Legislation; \e)

8.3.4 Acquire all permits, permissions, approvals, and se access or occupancy that

8.3.5 Be responsible for the safekeeping of all dei Sy and

8.3.6 Pay to whom owed any ti es and other miscellaneous payments provided for in this
Contract and by current Legislation.

Without prejudice to fons of the Petroleum Legislation, particularly those of Title XIX of
the Petroleum Regul ertaining to insurance, the CONTRACTOR shall address any claim or
litigation arisi ¢ Petroleum Operations, other than claims and litigation which may arise
between the P. (including between those entities constituting the CONTRACTOR), and may
settle or resolve any well founded claim or dispute which involves an amount not exceeding fifty
thousand U.S. Dollars (US$50,000), lawyers’ fees not included, without referring the matter to the
Operating Committee. The CONTRACTOR shall obtain the prior consent of the Operating
Committee for the settlement of any dispute which involves an amount greater than fifty thousand
U.S. Dollars (US$50,000).

If a dispute should arise between the STATE and a third party in relation to the Petroleum
Operations, or which impact upon same, the STATE shall promptly notify the CONTRACTOR in
writing. The CONTRACTOR shall either defend against the claims of the third person or settle
same, pursuant to the instructions which it will have received from the Operating Committee, it
being understood that during the Development and Exploitation Phase, the amount of the damages
and legal expenses connected thereto shall be chargeable to the Joint Account.

In the event services or goods are provided to the Petroleum Operations by a third party other than
the Operator or its Affiliates, the forecast cost or estimate of which exceeds two hundred thousand
U.S. Dollars (US$200,000) during the Exploration Phase or three hundred thousand U.S. Dollars
8.6

(US$300,000) during the Development and Exploitation Phase, or if the cost exceeds any amount
set by the Operating Committee, the Operator shall, except for valid reasons, proceed with a call for
bids.

The Contractor shall bear all the direct or indirect consequences of civil liability it incurs due to any
damages caused to third parties by it in the conduct of Petroleum Operations. As such it shall
indemnify, defend and hold the STATE harmless against all third party claims.

The CONTRACTOR shall bear the consequences of any damage caused to the STATE arising
directly from the partial or total non-performance of its contractual obligations pursuant to this
Contract, except for any damages not arising directly from such non-performance. The
CONTRACTOR shall not be liable towards the STATE for damage to the environment that may
have existed in the Contract Area prior to the Effective Date.

ARTICLE 9 RIGHTS AND OBLIGATIONS OF THE STATE

9.1

9.2

Rights of the STATE:

The STATE is entitled to require that the CONTRACTOR fulfill itg obligations under this
Contract. If the STATE determines that the CONTRACTOR is ii +h of the provisions
identified in Article 28.1 or of its obligations as identified i le 49 of the Petroleum

Regulation, the STATE shall provide it written notice specify e hoted performance failures in
the Petroleum Operations according to the provisions set mutatis mutandis, Articles 28.1,
28.2, 28.3 and 28.4 hereafter. XN

Pursuant to Article 50 of the Petroleum Re; “4 such formal notice is not responded to, the
STATE may carry out the work that is in order to fulfill the obligations identified in
Article 49 of the Petroleum RegylatidaJat the expense of and for the account of the

CONTRACTOR. RY)
O

Obligations of the STA’

9.2.1 The STA’ take any steps necessary intended to facilitate the activities of
CONT: OR and its Sub-contractors. At the request of either, such assistance applies
to the follwing matters,:

9.2.1.1 obtaining authorisations for the utilisation and installation of the means of
transportation and communication, in particular the Domestic
Transportation Authorisation;

9.2.1.2 obtaining required authorisations in customs and import-export matters;

9.2.1.3 obtaining for the expatriate personnel working in Cameroon and for

members of their families, visas, work permits or residence cards and any
other administrative authorisations which may be necessary in order to carry
out this Contract;

9.2.1.4 obtaining required authorisations for transmitting abroad, if applicable,
documents, data or samples for purposes of analysis or processing as
required for the Petroleum Operations;
ARTICLE 10 WORK PRO:

10.1

10.2

10.3

9.2.1.5 relations with the administration and local authorities;

9.2.1.6 obtaining, as part of its completed application including documents and
items required by legislation and regulations in force, approvals which are
necessary for the conduct of Petroleum Operations;

9.2.1.7 any other subject which lends itself to assistance by the STATE, particularly
in the areas of public safety and order, within the framework of the current
legislation and regulations; and

9.2.1.8 access to and use of land required for Petroleum Operations in accordance
with Part IV of the Petroleum Code and Title VIII of the Petroleum
Regulation.

9.2.2 The STATE guarantees to the CONTRACTOR, to each entity comprising the
CONTRACTOR and to assignees of the CONTRACTOR:

9.2.2.1 The stability of the economic and tax regime of the Petroleum Operations
within the conditions set forth under Article 29 «er

9.2.2.2 Non-discrimination towards e application of legislative or
regulatory provisions as to any other commercial company
carrying out petroleum ns in the Territory of Cameroon under the
conditions set oes in 29 of this Contract.

9.2.2.3 Free choice ir Oras, suppliers and service providers, subject to
the prove ‘Articles 8.5 above and 18 hereafter.

ES AND BUDGETS

is following the Effective Date, the CONTRACTOR shall submit to the
ee the appropriate Work Programme and Budget for the portion of the Calendar
Year not yet elapsed.

Prior to 30 September of each Calendar Year, the CONTRACTOR shall submit for review to the
Parties a proposed Work Programme and corresponding Budget for the following Calendar Year.

The Parties shall notify the CONTRACTOR before the 1st of November of each Calendar Year,
either their agreement or their reservations and any modifications and supplements which they
would like to have adopted, all of which shall be supported by detailed documentation.

The CONTRACTOR shall submit to the Operating Committee, prior to 30 November of each
Calendar Year, the Work Programme for the following Calendar Year. After review, revision and
supplement, if applicable, the final Work Programme and corresponding Budget shall be adopted
by the Operating Committee pursuant to Article 7 of this Contract, and not later than 15 December,
or by any other date agreed to by the Parties.
10.4 The Work Programme and corresponding Budget transmitted to the Operating Committee shall
include a technical and financial description of each type of Petroleum Operation as well as the
schedule for the work.

The Work Programme and corresponding Budget may include, as applicable and without

limitation:

10.4.1 Exploration Phase:

geological, geophysical and/or geochemical studies;

surface geology;

seismic, gravimetric or magnetometric acquisition work;

processing and reprocessing of seismic data as well as its subsequent interpretation;
planned laboratory analyses;

the Drilling operations planned (by number of wells, ri: Nas, metres drilled and
cost); «NP

necessary logistical support (by cost ); os

professional training programme WG eroonian nationals other than those
employed by the CONTRACT! “6S

other.

10.4.2 Development and nae

10.4.2.1 eee Period:

Ae) studies preliminary to the Development project;
- planned Drilling;
- necessary plant and equipment;

- dimensions of structures and other necessary facilities;

- proposed professional training programme;

10.4.2.2 Production Period:

- studies;
- well completions and reconditioning of development wells;

- production infrastructures;
10.5

10.6

10.7

10.8

10.9

- production equipment;

- maintenance work, painting work, other;

- proposed professional training programme;

- the estimated date for submission of the Abandonment

Plan or, if applicable, the updated Abandonment Plan;

The Budget shall be broken down for each Petroleum Operation in accordance with this Article
10.4 and consistent with the Accounting Procedure.
The Budget shall be expressed in U.S. Dollars.

The documentation which shall be submitted to the Operating Committee for detailed review of the
Budget shall include, as applicable:

10.6.1 A detailed statement of Petroleum Operations to be carried o Nyging the period under
consideration as well as corresponding investments; «NP

&

ents;

10.6.2 A detailed statement of Exploitation Costs;

10.6.3 A forecast production statement;

10.6.4 A summary of the above-mentioneds
10.6.5 All maps, blueprints and Ny reports supporting the planned Work Program.
These statements shall Kong and shall highlight the principal assumptions made.

In performance of itions and decisions of the Operation Committee, the CONTRACTOR
shall submit t ies, for prior approval, an AFE for each budget item pertaining to (i) any
Development and (ii) Exploitation Costs for large maintenance projects, surface facilities
and wells, which necessitate a capital expenditure in the approved Work Program and
corresponding Budget which exceeds three hundred thousand U.S. Dollars (US$300,000).

When necessary in order to finish an operation that was included in the approved Work
Programme, the CONTRACTOR may exceed the budgeted amount in question.

The CONTRACTOR shall promptly inform the Parties of such excess, and furnish all necessary
explanations and supporting documentation. When the excess is greater than ten percent (10%), the
CONTRACTOR shall inform the Parties of such excess and, subject to the preceding paragraph,
obtain their prior approval while providing all necessary explanations and supporting
documentation.

In the event of a change in circumstances necessitating that changes be made to an annual Work

Programme and corresponding Budget, the CONTRACTOR may make necessary revisions,
provided that:

20
10.10

10.9.1 Regarding revisions to a Work Programme and corresponding Budget during the
Exploration Phase:

- _ the revisions may not exceed ten percent (10%) or one hundred thousand U.S. Dollars
(US$100,000), whichever is greater, of the Budget item to which they relate within the
context of the approved Budget, and the total of such revisions do not exceed two point
five percent (2.5%) of the total amount of the approved Budget ;

- such revisions shall be consistent with the obligations of the CONTRACTOR referred
to in Article 6 of this Contract and with the general objective set forth in such Work
Programme and Budget.

10.9.2 Regarding modifications to a Work Programme and corresponding Budget during the
Exploitation Phase:

- the revisions do not exceed five percent (5%) or two hundred thousand U.S. Dollars
(US$200,000), whichever is greater, of the Budget item to which they relate within the
context of the approved Budget, and that the total of such revisions do not exceed one
percent (1%) of the total amount of the approved Budget;

- such revisions shall be consistent with the provisions, are ‘ontract and with the
a et.

general objective set forth in said Work Programme,

10.9.3 Beyond these limits, any other revision s| oe the approval of the Operating
Committee before it may be implemented. &

10.9.4 The limits imposed by this arti @ be revised by a decision of the Operating
Committee.

Notwithstanding anything ag? this Article, in the event of an emergency, the
CONTRACTOR may in es and take immediate measures that it judges necessary in
D

order to protect perso: €rty and to prevent pollution. Tae CONTRACTOR shall inform the
Parties of such A ithin forty-eight (48) hours of the emergency event.

ARTICLE 11 APP! AL OF A DISCOVERY; COMMERCIAL DISCOVERY

11.1

11.2

As soon as a Discovery is confirmed, the CONTRACTOR shall so notify the Parties as soon as
possible and not later than fifteen (15) days following the Discovery. Within sixty (60) Days
following the confirmation of its existence, the CONTRACTOR shall submit to the Operating
Committee a report concerning the Discovery that shall contain all available details.

Not later than six (6) months following the notification of the Discovery and if the
CONTRACTOR considers that the Discovery qualifies for appraisal, the CONTRACTOR shall
submit to the Operating Committee an appraisal Work Programme and corresponding Budget for
the purpose of evaluating as soon as reasonably possible whether the Discovery in question
constitutes a Commercial Discovery.

Such appraisal Work Programme shall include an indication of the location of the Discovery, its

type and the designation of the Appraisal Area, as well as an estimate of the possible recoverable
Teserves.

21
11.3

114

11.5

The appraisal Work Programme shall also include all appraisals, tests and Drilling to be conducted
in the Appraisal Area as well as the preparation of all economic and technical studies connected
with the recovery, processing and transportation of the Hydrocarbons from the Appraisal Area.
Unless there is express written consent from the Operating Committee, the term of such appraisal
Work Programme shall not exceed the remaining portion of the Exploration Phase as defined in
this Contract, without prejudice to the provisions of Article 4.1.3 above.

The performance of the obligations under an appraisal Work Programme and corresponding
Budget shall not relieve the CONTRACTOR of any of its work obligations for the Exploration
Phase as defined in Article 6 of this Contract.

If the STATE does not request in writing amendments to the appraisal Work Programme and
corresponding Budget for the Appraisal Area within thirty (30) Days following receipt of such
programme, it shall be deemed to have been approved and adopted by the Operating Committee.

If the STATE submits in writing a request for amendments to be made to the appraisal Work
Programme and corresponding Budget for the Appraisal Area, such amendments shall be
consistent with the practices in current use in the international petroleum industry. The Operating
Committee shall meet within fifteen (15) Days following the request for amendments to study the
requested amendments to the appraisal Work Programme and corr ing Budget, and, if
agreed, the amended Work Programme and corresponding oN approved and adopted
by the Operating Committee in accordance with the provisjoie icle 7.3 above. If the

CONTRACTOR does not respond to the request for amend bmitted by the STATE within
thirty (30) Days after receipt, the proposed amendments q ‘deemed to have been accepted and
shall be incorporated into the appraisal Work Prog: responding Budget.

If the CONTRACTOR disagrees with the ay Ed ent request submitted by the STATE, the Parties
shall have one hundred and twenty (120) Qays “after the request for amendments by the STATE to
agree to the Work Programme lget proposed by CONTRACTOR. Failing agreement
within such time period, the C ‘TOR’s proposal shall be deemed accepted, subject to the
STATE submitting the dig (S> ettlement by an expert pursuant to Article 27.2 hereafter.

After the adoptioy appraisal Work Programme and the corresponding Budget, the
CONTRACT: iligently pursue its appraisal of the Discovery until it determines whether
or not the Disco’ is a Commercial Discovery.

Within thirty (30) Days following the completion of the appraisal work and in any event, subject to
Article 11.2 above, prior to the expiration of the Exploration Phase, the CONTRACTOR shall
submit to the Operating Committee for approval the Discovery report and plan of development and
production referred to in Article 27 of the Petroleum Regulation.

If the Operating Committee decides not to undertake appraisal work, the CONTRACTOR may
decide either:

- to plug and abandon the well in accordance with the current generally accepted practices in the
international petroleum industry and the environmental protection plan contemplated in Article
21.1.1; or

- to postpone the decision to undertake other work on the well and on the Discovery.

22
11.6

11.7

ARTICLE 12 PARTICIPATION OF THE STATE N

12.1

12.2

12.3

If the CONTRACTOR considers that the Discovery constitutes a Commercial Discovery, the
Discovery report referred to in Article 11.4 above, together with all documents required by the
Petroleum Legislation for the granting of an Exploitation Authorisation, shall be submitted to the
Minister in charge of hydrocarbons for purposes of granting the Exploitation Authorisation, and
such Exploitation Authorisation, shall be granted in accordance with the provisions of the
Petroleum Legislation.

In accordance with Section 40 of the Petroleum Code, the CONTRACTOR has the right to proceed
with Exploitation of the said Discovery after having obtained the necessary Exploitation
Authorisation according to the procedures defined in the Petroleum Code and the Petroleum
Regulation.

After the approval by the Operating Committee of the development and production plan submitted
under the provisions of the Title V of the Petroleum Regulation and pursuant to Article 11.4 above,
the CONTRACTOR shall submit to the Operating Committee within ninety (90) Days from the
start of the Development and Exploitation Phase a detailed statement of the Exploitation Work
Programme and corresponding Budget for the first Calendar Year of the Development and
Exploitation Phase and for the remaining portion of the year which precedes such Calendar Year.

«Py
&

Pursuant to Section 6 of the Petroleum Cos ‘ATE, or a government body or unit that is duly
authorised for such purpose, may take Cipating interest share (“Participating Interest”) in
Petroleum Operations related to ation which is the subject of this Contract. Election to
participate in accordance > Cito shall be determined for each Exploitation
Authorisation separately ‘ATE’s Participating Interest so elected in any Exploitation
Authorisation may Ks oh five percent (5%) nor greater than ----------- ---%, at the choice
of the STATE.

The STATE aS notify the CONTRACTOR of its decision to participate in such Petroleum
Operations within sixty (60) Days following the approval by the Operating Committee of the
development and production plan for the relevant Exploitation Area, said period to be reduced by
as many Days as necessary so that its term ends at least ninety (90) Days before the expiration of
the validity period of the current Exploration Authorisation. Such notification shall also indicate the
percentage of Participating Interest to be held by the STATE and the identity of the government
body or unit that shall hold such Participation.

If the STATE decides to participate in the such Petroleum Operations:

12.3.1 The STATE or the government body or unit shall be the co-holder of a Participating
Interest in the corresponding Exploitation Authorisation.

12.3.2 The participation of the STATE shall take effect starting from the date of the grant of the
Exploitation Authorisation for the Exploitation Area concerned.

23
12.3.3

12.3.4

Within two (2) months following the notification by the STATE of its decision to
participate in the Petroleum Operations in accordance with Article 12.2 above, the STATE
or the government body or unit authorised for such purpose and the CONTRACTOR shall
enter into a Participation Agreement consistent with the model in Annex C of this Contract.

Without prejudice to the provisions of Article 12.4.2 hereafter, within thirty (30) Days
following the end of the Quarter during which the STATE notifies the CONTRACTOR of
its decision to participate in the Petroleum Operations, the STATE shall reimburse, without
interest, its Participating Interest share of the Development and Exploitation Costs incurred
by the CONTRACTOR in the performance of Petroleum Operations in relation to the
Exploitation Area.

12.4 Notwithstanding Article 12.3.2, as from the date of notification of its participation for each
Exploitation Area pursuant to Article 12.2 above, the STATE or the government body or unit
authorised for such purpose:

12.4.1

12.4.2

12.4.3

12.4.4

Shall have voting rights corresponding to its Participating Interest for any decision made
under the Participation Agreement;

Shall assume the responsibility for paying its Participating Int N share of all costs and
expenses incurred for the Exploitation of the relevant Ex, Area; except for those
stated in Article 15.3 and Article 19.1 hereunder, vs for the account of the
other entities comprising the CONTRACTOR;

Shall lift its Participating Interest share of GO

Shall be, to the extent of its ig Interest, considered as an entity of the
CONTRACTOR, and for p esyot this Contract, the share of the STATE in the
Reimbursement Oil and mpensation Oil shall be treated as being a part of the
production share to whi ITRACTOR is entitled, to the extent that such share is

acquired in applic: iQ e provisions of this Article 12.

ARTICLE 13 RECOV, PETROLEUM COSTS AND PRODUCTION SHARING

13.1 Recovery of olan Costs

13.1.1

13.1.2

13.1.3

Starting from the Date of Production of the First Ton of Commercial Hydrocarbons, the
CONTRACTOR shall market all of the production of Crude Oil obtained from the Contract
Area, pursuant to the provisions defined below, exception of the share to which the STATE
is entitled and which it decides to take in kind in accordance with Article 13.4 below.

For the recovery of Petroleum Costs, the CONTRACTOR may lift for each Calendar Year
its Reimbursement Oil, which shall in no event be greater than ---
of the Available Production of Crude Oil, or only such smaller percentage as is necessary
and sufficient to allow for recovery of the Petroleum Costs.

The recovery of Petroleum Costs by the Contractor shall be guaranteed in the following
order:

- Exploitation Costs of the current Calendar Year;

24
- Development Costs;
- Exploration Costs on a first in, first out basis.

13.1.4 The value of the Reimbursement Oil, defined in the Article 13.1.2 above, shall be
calculated pursuant to the provisions of Article 16 of this Contract.

13.1.5 If during a Calendar Year the Petroleum Costs not yet recovered by the CONTRACTOR
from the Contract Area in application of the provisions of this Article 13.1 exceed the
equivalent in value of ---------- percent (-------' %) of the Available Production of Crude Oil,
calculated pursuant to the preceding paragraph, the remainder of Petroleum Costs which are
not recovered shall be carried forward to the following Calendar Year(s) until total recovery
of the Petroleum Costs or until this Contract terminates.

ary
om
O

13.2 Production Sharing WX

The Compensation Oil shall be shared bi STATE and the CONTRACTOR as a function
of the value of the "R" factor defined her 3

Value «R, NYY STATE Share, % CONTRACTOR
20 Share, %

For the application of this Article, for a given Calendar Year, "R" refers to the ratio of "Net
Cumulative Revenue" over "Cumulative Investments" calculated at the close of the preceding
Calendar Year, where :

25
13.3

13.4

e "Net Cumulative Revenue" means the sum, from the Effective Date up until the end of the
preceding Calendar Year, of the CONTRACTOR's gross revenues obtained as per the
provisions of Articles 13.1 and 13.2 above, in the case of Crude Petroleum, and Articles 22.3.2
and 22.3.5 below in the case of Natural Gas, less the sum of the Exploitation Costs determined
pursuant to the provisions of the Accounting Procedure annexed to this Contract and the
amount of the company tax pertaining to Petroleum Operations and paid in the Republic of
Cameroon for all fiscal years prior to the current Fiscal Year.

« ”Cumulative Investments" means the sum, from the Effective Date up until the end of the
preceding Calendar Year, of the Exploration Costs and Development Costs determined
according to the provisions of the Accounting Procedure. Neither the recovery nor the
amortisation of such Costs shall be taken into consideration for the calculation of the costs
referred to in this definition.

The STATE may receive its participating interest share of Crude Petroleum production defined in
Articles 13.1 and 13.2 above either in kind or in cash, at its sole discretion. However, in the
absence of any notification pursuant to Article 13.5 below, the STATE shall be deemed to have
elected to receive all of its Partcipating interest share in kind and to separately market and dispose
thereof at its own expense.

If the STATE wishes to receive in cash all or part of the monetary ann 'S participating interest

share of Crude Petroleum production defined in Articles 13.1 above during a Calendar
Quarter, it shall so notify the CONTRACTOR at least nin 'ys prior to the beginning of the
Quarter in question, specifying the exact quantity of i \Apfting interest share of production to
be received in kind during such Quarter. x

Once the Parties have agreed on the amo ww to the CONTRACTOR as compensation for
lifting and marketing the STATE's shar ‘ovided above, the CONTRACTOR shall then be
required to (i) sell that quantity of ‘ATE's participating interest share of production not taken
in kind by the STATE for th in question pursuant to the preceding paragraph, (ii) to
proceed with liftings of such luring such Quarter, and (iii) to pay to the STATE, within sixty
, an amount equal to the product of the quantity corresponding to

the STATE's prodygt e sold by the CONTRACTOR pursuant hereto multiplied by the sales
price actually es yy the CONTRACTOR in an arms length transaction, minus the agreed
compensation p' le to the CONTRACTOR. Nothwithstanding the foregoing, nothing contained

in Articles 13.3 or 13.4 above shall require the CONTRACTOR to enter into marketing
arrangements which would interfere with the proper performance of any Crude Oil sales agreement
for its share of production that the CONTRACTOR has executed prior to the written notice by
STATE contemplated in Article 13.4 above.

The STATE shall have the right to request the payment for sales of its share of production handled
by the CONTRACTOR in U.S. Dollars or in the Convertible Currency in which the transaction
took place.

The CONTRACTOR shall not subscribe to any sales commitment for the STATE's production
share for a term longer than one (1) year, unless the STATE gives its consent thereto in writing.

ARTICLE 14 FINANCIAL AND TAX PROVISIONS — EXCHANGE SYSTEM

14.1

Financial Provisions

26
14.2

14.1.1 All sums due to the STATE or to the CONTRACTOR under this Contract shall be payable
in U.S. Dollars, except for mutual written agreement of the Parties on the choice of another
Convertible Currency.

14.1.2 In the case of a delay in making a payment due under this Contract, the amounts due shall
bear interest at the LIBOR rate increased by two percentage points (2%), beginning on the
date on which they were due to have been paid.

Tax Provisions

14.2.1 In accordance with the provisions of the Petroleum Code and of this Contract and without
prejudice to the application of Article 29 below, the CONTRACTOR shall be liable, by
reason of his Petroleum Operations, for payment of the following taxes, levies, duties , and

royalties:

a) the bonuses as defined in Article 15 below;

b) the flat fees as defined in Section 90 of the Petroleum Code, for which the amounts
and methods of payment are specified in the Finance Law No. 2000/08 of June 30,
2000 and its Application Decree No. 2002/032/PM of. Tay 2002;

c) an annual surface rental fee as defined in Secti: PX Petroleum Code for
which the amount and methods of payment cified by the finance law and
application decree cited in paragraph b) al

d) the duties and taxes levied by the Administration as identified in Sections
104 to 109 of the Petroleum cifying the customs provisions applicable to
the Contract; S)

e) the company tax ed in Section 93 of the Petroleum Code at the rate
stipulated in Art .2.2 below.

f) under. Crm of general application, for fees related to transaction tax, stamp
dut} sand real estate publicity, as well as for motor vehicle tax, with the

tion of registration fees related to loans, sureties and contracts directly
reated to Petroleum Operations; and

g) the special tax provided for in Section 99.4 of the Petroleum Code, only with

regard to Exploitation activities.

14.2.2 The net profits that the CONTRACTOR earns from all of its Petroleum Operations in the
Contract Area, unless otherwise specially provided in the Petroleum Code, are subject for
the term of this Contract to a company tax at the rate of -------- percent (----%).

The company tax basis rules are those determined by Sections 93 to 95 of the Petroleum
Code, subject to the following special provisions:

The amount fiscally deductible from the part of expenses constituting Petroleum
Costs in application of this Contract is understood to be the amount of Petroleum
Costs effectively recovered during said Calendar Year. As regards capital

27
143

expenditures, the allocations to the tax deductible amortisations for each fiscal period
correspond to the Petroleum Costs effectively recovered for these capital expenditures
and for said fiscal period.

- The CONTRACTOR’S taxable profits or losses resulting from its Petroleum
Operations in the Contract Area may, at the option of the CONTRACTOR, be
consolidated for tax purposes with taxable income (or losses) resulting from its
activities in respect to any other petroleum agreement in Cameroon.

- The CONTRACTOR’s books, records and accounts as well as tax returns shall be in
US Dollars.

14.2.3 The payment of company tax for a given fiscal period shall be effected in four installments.
Each installment shall be determined by application of the rate of company tax referenced
in Article 14.2.2 above on the estimated portion of the taxable income for the year
attributable to the Quarter.

Each installment shall be paid no later than the 15" of the month following the Quarter
in which it is due. The final accounting shall be effected when AS financial statements
are submitted.

14.2.4 The CONTRACTOR shall benefit from the ee yp in Section 99 of the
Petroleum Code.

14.2.5 It is expressly understood that the provisio: XS. apply individually to each
entity comprising the CONTRACTOR ) Contract.

Exchange Rate System G

14.3.1 The CONTRACTOR is si fo the exchange rate regime of the Republic of Cameroon
pursuant to the condi¢ ecified in Section 110 of the Petroleum Code.

14.3.2 Pursuant to S % 0 (4) of the Petroleum Code, the benefit of the guarantees granted to
the CO] ‘OR by virtue of said Section 110 of the Petroleum Code is extended to
foreign’ ‘al Sub-Contractors of the CONTRACTOR and their expatriates.

ARTICLE 15 SIGNATURE AND PRODUCTION BONUSES

15.1

15.2

Within thirty (30) Days following the Effective Date, the CONTRACTOR shall pay to the STATE
a signature bonus in the amount of ------------ US. Dollars (US$--------- :)

The CONTRACTOR shall pay to the STATE:

15.2.1 A production bonus in the amount of ---------- US. Dollars (US$------- ) when the
cumulative Crude Petroleum production since the beginning of Exploitation from the total
of the Exploitation Authorisations deriving from the Contract Area reaches the threshold of

-- million (. ) Barrels;.

15.2.2 A production bonus in the amount of --------- U.S. Dollars (US$--------- ) when the
cumulative Crude Petroleum production since the beginning of Exploitation from the total

28
of the Exploitation Authorisations deriving from the Contract Area reaches the threshold of
seceeecceee million (------------) Barrels.

15.2.4 A production bonus in the amount of --- - US. Dollars (US$ --) when the
cumulative Natural Gas production since the beginning of Exploitation from the total of the
Exploitation Authorisations deriving from the Contract Area reaches the threshold of -------
-- cubic feet.

15.2.5 A production bonus in the amount of ---------- U.S. Dollars (US$--------) when the
cumulative Natural Gas production since the beginning of Exploitation from the total of the
Exploitation Authorisations deriving from the Contract Area reaches the threshold of -------
covenee cubic feet.

15.3 Payments required under Article 15.2 above shall be made within thirty (30) Days following the
Day the cumulative production threshold in question is reached.

ARTICLE 16 VALUATION OF HYDROCARBONS

The Parties shall comply with the provisions of Title XIII of the Petroleum afion pertaining to the
valuation of Hydrocarbons. AN
ARTICLE 17 LIFTING OF PRODUCTION om

17.1 | Ownership of the share of Hydrocarbons producti RY CONTRACTOR is entitled under
this Contract passes to the CONTRACTOR at tl ery Point.

17.2. Each Party may separately obtain, lift in Gy roe dispose of as it wishes its share of the Available
Production calculated pursuant to 4 visions of Articles 13 and 16 above, notwithstanding the

provisions of Article 58 of the P. Regulation.

17.3 Not later than ninety S preceding the forecast Date of Production of the First Ton of
Commercial Hydr , the Parties shall enter into a lifting agreement for the Available
Production. bs

ARTICLE 18 LOCAL GOODS AND SERVICES

The CONTRACTOR and its Sub-Contractors shall comply with the provisions of Sections 76 and 77 of
the Petroleum Code pertaining to granting preference to Cameroonian enterprises and personnel for the
purposes of Petroleum Operations and notably for construction, supply, and service contracts.

ARTICLE 19 TRAINING OF PERSONNEL

19.1. The CONTRACTOR shall make available to the STATE a budget by Calendar Year that shall be
dedicated to professional training of Cameroonian nationals in the petroleum sector of any skill
levels who are not part of the CONTRACTOR's personnel. The amount of such budget shall be
equal to - -- U.S. Dollars (US$- -) for each Calendar Year during the
Exploration Phase and ---------- U.S. Dollars (US$-------- ) for each Calendar Year
during the Development and Exploitation Phase. Such budget shall be utilised in compliance with
the professional training programmes contained in the Work Programmes and Budgets mentioned
in Article 10.4 of this Contract.

29
19.2

The STATE shall furnish the CONTRACTOR with reasonable accounting evidence that such
budget was in fact expended for the above-mentioned professional training programs when
applicable.

ARTICLE 20 FIXED ASSETS - OWNERSHIP OF GOODS

20.1

20.2

20.3

Fixed assets which are acquired with funds which are recorded in the Joint Account shall be
considered to be the joint property of the Parties, who shall each make a record of same in their
respective accounting books, at the pro rata of their respective participation in the Petroleum Costs,
it being understood that such fixed assets financed by advances granted to the STATE by thie
CONTRACTOR shall become the property of the STATE, pro rata to its participation in the
Petroleum Costs, to the extent that the STATE has entirely repaid all such advances.

Upon the expiration or the termination of this Contract, or in the event of surface relinquishment,
the goods and fixed assets belonging to the CONTRACTOR, and which are necessary for the
Petroleum Operations and which relate exclusively to the Petroleum Operations within the
relinquished parcels, shall become the property of the STATE.

With regard to Articles 20.1 and 20.2 above, in the case in which su Wa and fixed assets are
shared by Petroleum Operations in multiple Exploitation Ar X the time of the surface
relinquishment, the Parties shall meet to agree as to how and +h transfer shall take place so
as to not impede the CONTRACTOR’s efficient execytj its Petroleum Operations in the
remaining Exploitation Area(s). Xe)

ARTICLE 21 ABANDONMENT AND ENVIR‘ ‘AL PROTECTION

21.1

During the performance of Petrole (4 the CONTRACTOR shall use reasonable efforts
to ensure that its personnel teed Contractors take the environmental protection and
Abandonment measures whi uired under the provisions of the Petroleum Legislation, and
particularly of Law No. f 5 August 1996 constituting the framework law pertaining to
management of the gry: ent and its implementing decrees, as well as the current generally
accepted practices SSvtcmational petroleum industry. In accordance with this obligation, the
conrmactegpye take the environmental and safety capability of a company into account in
the hiring of its S¥fo-Contractors.

21.1.1 The CONTRACTOR shall provide the Minister in charge of the environment, within the
two (2) months preceding the commencement of the minimum Work Programme, an
environmental protection plan containing especially a waste management plan based on an
integrated system of pollution control in accordance with Articles 63 and 64 of the
Petroleum Regulation.

The application of this plan may be supervised on the ground by the Environmental
Administration.

The Minister in charge of the environment shall have a period of thirty (30) Days to

approve the environmental protection plan or communicate his comments to the
CONTRACTOR. Failing a response within this period, the plan shall be deemed approved.

30
21.2

21.1.2 The CONTRACTOR commits in particular to submitting in due course the environmental
impact study in compliance with the provisions of the Petroleum Legislation.

The CONTRACTOR shall establish an Abandonment Plan for each Exploitation Authorisation in
the Contract Area in compliance with the Petroleum Regulation and the current generally accepted
practices in the international petroleum industry. Such Abandonment Plan shall be annually
reviewed by the CONTRACTOR to take into account especially the evolution of technical and
financial parameters. The Abandonment Plan and its revisions shall be submitted to the STATE for
approval.

21.2.1 The nature and terms for performing Abandonment work to be carried out by the
CONTRACTOR shall be treated as a separate topic in each annual Work Program and
corresponding Budget and shall be decided upon by the Parties according to the prevailing
specific technical and environmental characteristics of the area to be relinquished or the
facilities to be abandoned in accordance with the Abandonment Plan.

Pursuant to Section 44 of the Petroleum Code and subject to the exceptions identified in
Article 21.2.2 below, the CONTRACTOR shall, before the expirtion of the Exploitation
Authorisation in question, undertake the Abandonment awe accordance with the

Abandonment Plan.
21.2.2(1) The CONTRACTOR shall not be when Nose with all or part of the
Abandonment work if the STATE noti: AN, iting not later than one-hundred and
eighty (180) Days before the expirati the Exploitation Authorisation:
i. its intention to pursue lyghetarbons Exploitation within the framework of a
given Exploitatio: Non ation;

ii. est to leave in place specified goods and fixed assets located in

ea and as a consequence not to proceed, in whole or in part, with

(2) In the events identified in Article 21.2.2. (1) above, the Parties agree
i, that in the Exploitation Area in question, there shall be prepared an inventory of
features and a detailed inventory of wells and of all fixed and movable assets and
installations transferred to the STATE by the CONTRACTOR, and the effective
date of transfer of their control to the STATE shall be established.

ii. that the CONTRACTOR shall secure the Abandonment funds in such a way as to
guarantee, for the STATE as well as for itself, the irrevocable character of the
application of the funds to the Abandonment work, their freedom from seizure
and their protection against creditors of the Parties, or the bankruptcy of the
establishment where the funds are held.

(3) On condition of the performance by the CONTRACTOR of the obligations placed

under its responsibility by virtue of (i) and (ii) of Article 21.2.2 (2) above, for which it
will in no event be exempted by the STATE, the latter releases the CONTRACTOR

31
21.3

21.4

21.5

of its obligation to undertake the Abandonment work in the Exploitation
Authorisation in question in the cases contemplated in Article 21.2.2 (1) above.
Accordingly the STATE, pursuant to the Petroleum Code, waives all rights of
recourse against the CONTRACTOR directly or indirectly related to the
Abandonment work it has dispensed the CONTRACTOR from undertaking, or all
damage and loss resulting therefrom, and moreover holds the CONTRACTOR
harmless as against all third party claims of whatever nature for damage caused to
third parties from wells, fixed and moveable assets and installations not abandoned by
the CONTRACTOR at the request of the STATE.

The Parties agree that the CONTRACTOR shall not be liable for damage to the environment that
may have existed in the Contract Area prior to the Effective Date.

CONTRACTOR is obligated to make Abandonment provisions as from the Date of Production of
the First Ton of Commercial Hydrocarbons produced from the Contract Area in accordance with
the methodology specified in the Accounting Procedure, and to place the corresponding funds in
the Abandonment Account identified in Article 21.5 below. The funds placed into the
Abandonment Account in accordance with this Article shall be included as Petroleum Costs.

Within six (6) months following the Date of Production of the Fit Ton of Commercial

Hydrocarbons, the CONTRACTOR is required to open an escrow U.S. Dollars entitled
in this Contract as the “Abandonment Account”, for which ds corresponding to the
Abandonment provisions placed therein are allocated exclugf x payment of expenses related

to the conduct of the Abandonment work in the NY)

The banking establishment shall be chosen by CTOR from among institutions that have
a rating at a minimum equal to “Standar oor’s” “AA”, or its international designated
equivalent, or an equivalent agreed to by the etary authority.

The Abandonment Account shal ed and managed in U.S. Dollars in a way as to:

- guarantee the st; the currency in which the account is funded relative to the main
currency uti ies financing the cost of the Abandonment work;

-  guarant availability of the funds on the date the work is carried out;

- supervise the proper performance of the financial management of the funds, thus making it
possible to minimise charges to economic earnings;

- manage the funds through a contractual arrangement which guarantees fairness and
stability;

- guarantee the transferability of rights and obligations attached to the status of a co-Holder.

The actual methodology for the creation and management of the Abandonment Account and the
funding schedule are specified in the Accounting Procedure.

ARTICLE 22: NATURAL GAS

22.1

Non-Associated Natural Gas:

32
22.1.1

22.1.2

22.1.3

For the purposes of this Article, Non-Associated Natural Gas consists of Natural Gas
from an accumulation which contains predominantly Natural Gas and from which
Natural Gas is the main commercial product. In the event a Discovery of Non-Associated
Natural Gas is confirmed, the CONTRACTOR shall notify the Parties and submit a
report consistent with the provisions of Article 11.1 of this Contract. Following the
submission of such report, the CONTRACTOR shall initiate a dialogue within the
Operating Committee for the purpose of determining whether the appraisal and
Exploitation of said Discovery could lead to potential commerciality. In furtherance of
this dialogue, the Parties shall jointly assess (i) identified market outlets for the Natural
Gas of the subject Discovery in respect of both the local market and the export market;
(ii) the infrastructure necessary for commercial Exploitation and (iii) commercial
arrangements that may increase the possibility of commerciality.

Should the CONTRACTOR, following the aforesaid dialogue, come to the conclusion
that the appraisal of the Non-Associated Natural Gas Discovery:

(i) _ is justified, it shall undertake the appraisal Work Programme of the said Discovery,
consistent with the provisions of Article 11.1 through 11.4 of this Contract;

Gi) may be justified but requires further study of markets Ndigional Exploration in
the Contract Area in order to conclusively warr sal, it may defer its
decision regarding appraisal of such Non-Associafe tural Gas Discovery until
such a time as it deems appropriate, subject e expiration of the Exploration
Phase as it may be extended pursuant fe 4.1.3(ii) of this Contract. If the
CONTRACTOR subsequently elect: the Exploration Phase to appraise the

Non-Associated Natural Gas Dis it shall do so consistent with the provisions
of Article 11.1 through 11.4 oy ‘ontract.

(iii) is not justified, the CTOR shall relinquish its rights on the surface area
which bounds very upon expiration of the Exploration Authorisation. In
such case, th TRACTOR shall lose any right to Natural Gas which may be

id Discovery, and the STATE shall then be free to undertake, or

undertaken, any appraisal, development, production, processing,

and marketing operations pertaining to the said Discovery, without any
ensation to the CONTRACTOR, provided, however, that the execution of the

CONTRACTOR's Petroleum Operations shall not be thereby prejudiced.

When the appraisal work is completed, and if the Parties mutually agree that the
commercial Exploitation of this Discovery is warranted in order to supply the local
market, or in the event the CONTRACTOR commits to develop and produce the Natural
Gas for export, then the CONTRACTOR shall, before the end of the appraisal period,
submit an application for an Exploitation Authorisation, which the Minister in charge of
hydrocarbons shall grant in accordance with the provisions of the Petroleum Legislation.

The CONTRACTOR shall then have the right and the obligation to proceed with the
development and production of this Natural Gas, consistent with the plan of development
and production approved pursuant to the provisions of the Petroleum Legislation, and the
provisions of this Contract which address Crude Petroleum shall be "mutatis mutandis”
applicable to Natural Gas, subject to the special provisions of Article 22.3 of this
Contract.

33
22.1.4 Should the CONTRACTOR, on completion of the appraisal work,
determine that the Non-Associated Natural Gas Discovery is not commercial, the
CONTRACTOR shall relinquish its rights on the surface area that bounds such Discovery
upon the expiration of the Exploration Authorisation.

In such case, the CONTRACTOR shall lose any right to Natural Gas which may be
extracted from the said Discovery, and the STATE shall then be free to undertake, or
cause to be undertaken, any appraisal, development, production, processing, transport and
marketing operations pertaining to the said Discovery, without any compensation to the
CONTRACTOR, provided, however, that the execution of CONTRACTOR's Petroleum
Operations’ shall not be thereby prejudiced.

Should the CONTRACTOR, on completion of the appraisal work carried out on a
Discovery, consider that the Non-Associated Natural Gas field which is the subject of the
Discovery is commercial, but that the presently existing commercial markets do not allow
for a profitable Exploitation of the field, the CONTRACTOR may, on application and
pursuant to the conditions set forth in Article 4.1.3 (ii) above, receive an extension of the
Exploration Phase, in order to allow the CONTRACTOR to develop market outlets
which are adequate for the profitable Exploitation of the field.

During the period referred to in the preceding paragraph, C TOR shall submit to
the Operating Committee, within sixty (60) Days of th each year, a report which
explains the actions taken by it in order to reach thy Sand which updates the study of
potential market outlets for the subject Non-Asgeny atural Gas.

At the end of said period, the soe shall relinquish all its rights to a Non-
Associated Natural Gas Discov, less it has applied for an Exploitation
Authorisation.

22.2 Associated Natural Gas Ro

22.2.1

For the purp 's Article, Associated Natural Gas shall be Natural Gas which is not
consider ssociated Natural Gas. In the event of a Discovery containing
Asogggp Nt Gas, the CONTRACTOR shall specify in the report referred to in
ArticleW1.4 of this Contrat whether or not production of the Associated Natural Gas
(after processing of said Associated Gas for the purpose of separating Crude Petroleum)
exceeds the volumes utilised for Petroleum Operations (including re-injection and fuel),
and whether it considers that such surplus may be available for marketing. Should the
CONTRACTOR advise the STATE that a marketable surplus exists, the Parties shall
jointly assess marketing outlets for such Associated Natural Gas surplus, in respect of
both the local market and the export market (including the possibility of the joint sale of
their share of production of such surplus Associated Natural Gas in the event such surplus
is not suitable for commercial exploitation in any other manner), as well as the means
necessary for its commercial Exploitation.

Should the Parties agree that development for sale of the Associated Natural Gas is
warranted, the CONTRACTOR shall specify, in the Exploitation Work Programme and
corresponding Budget referred to in Article 11.7 of this Contact, the additional
installations required for the development and production of this surplus and the
estimated applicable costs.
22.3

22.2.2

22.2.3

In such event, the CONTRACTOR shall be free to proceed with the development and
production of this surplus, in accordance with the Exploitation Work Programme and
corresponding Budget approved by the Operating Committee pursuant to the provisions
of Article 11.7 above, and the provisions of this Contract applicable to Crude Oil shall
apply "mutatis mutandis" to the surplus Associated Natural Gas, subject to the special
provisions referred to in Article 22.3 below.

A similar procedure shall apply if it is decided to proceed with the sale or marketing of
the Associated Natural Gas while Exploitation of the field is in progress.

Should the CONTRACTOR conclude that Exploitation of the surplus Associated Natural
Gas is not warranted, and should the STATE at any time decide to utilise such
Associated Natural Gas, the STATE shall advise the CONTRACTOR, in which event:

a) | The CONTRACTOR shall make available to the STATE, free of charge, at
the outlet of the separator of Crude Oil and Natural Gas, all or part of such
surplus which the STATE elects to lift;

b) | The STATE shall be responsible for gathering, pro
transporting such surplus from the separator,
assume all additional costs and risks
Operations pertaining thereto;

sing, compressing and
‘to above, and it shall
led with the Petroleum

c) The construction of infrastry; essary to the operations referred to in
paragraph b) above, as the lifting of such surplus by the STATE,
shall be carried out i lance with the generally accepted practices in
the international p¢ro! industry, and in a manner which does not hinder
the productiongtiftitty’and transport of Crude Oil by the CONTRACTOR.

Any surplus of se@p Wien Gas which is not utilised pursuant to the provisions of
Article 22.2.1 2.2. above shall be re-injected by the CONTRACTOR. However,
shall have the right to flare such gas in accordance with generally
ices in the international petroleum industry, provided the CONTRACTOR,
the Operating Committee with a report which justifies that this gas cannot be
utilised profitably for the purpose of increasing the recovery of Crude Petroleum by
means of reinjection, and in such event, the Minister in charge of hydrocarbons shall
approve the flaring.

Provisions common to Associated and Non-Associated Natural Gas

22.3.1

22,3.2

In the event of a Natural Gas Discovery, the Parties shall consult as soon as possible to
define the legal, financial and fiscal conditions for the development of the Discovery.
These provisions shall be the subject of a special agreement, in accordance with the terms
of Article 31.2 of this Contract.

For the purpose of recovering Petroleum Costs pertaining to Natural Gas, the
CONTRACTOR may lift free of charge, for each Calendar Year, Reimbursement Gas
equal to---- percent ------%) of the Available Production of Natural Gas, or only such
lesser percentage that is necessary and sufficient to allow recovery of the Petroleum
Costs.

35
22.3.3

22.3.4

22.3.5

The value of the Reimbursement Gas as defined in the preceding paragraph shall be
calculated in accordance with the provisions of Article 22.3.6 of this Contract. The
recovery of Petroleum Costs shall be guaranteed in the order cited in Article 13.1.3
above.

If, in the course of a given Calendar Year, Petroleum Costs as yet unrecovered by the
CONTRACTOR in the Contract Area under the provisions of Articles 22.3.1 and 22.3.2
above exceed the equivalent in value of the percentage of Available Natural Gas specified
above and calculated in accordance with the provisions of the preceding paragraph, then
in such event, the balance of Petroleum Costs pertaining to Natural Gas which are
unrecovered as specified above for the Calendar Year under consideration, shall be
carried forward to the Calendar Year(s) following, until full recovery of the Petroleum
Costs pertaining to Natural Gas or the expiration of this Contract

After deduction of the Reimbursement Gas in accordance with the provisions of Articles
22.3.1 and 22.3.2 above, Compensation Gas shall be shared between the STATE and the
CONTRACTOR as a function of the value of the “R” factor as defined in Article 13.2:

STATE Share, CONRAY R Share,
fo

%
Value « R » <

9)
SS

G

In an: tt, these provisions may be reviewed at the request of any Party depending on
the utillation adopted for the Natural Gas (including but not limited to gas exports, local

use, generating electricity from gas, production of LPG) as well as the scenario and
development conditions ultimately adopted.

The figures indicated in the table above shall not be applicable for large scale integrated
Natural Gas projects, including LNG, gas-to-liquids, methanol, and such other projects
that average in excess of 150 MMCF per day over a long term contract, the terms of
which shall be negotiated between the Parties at the time of the project consideration.

The CONTRACTOR shall be entitled to freely access its share of Natural Gas production
in accordance with the provisions of this Contract. It shall also be entitled to carry out the
separation of liquids from Natural Gas extracted, and to transport, store and sell on the
local or export market its share of liquid Hydrocarbons separated as aforesaid. The
Parties shall agree to the regime to be applied to condensates when the time comes.

36
23.1

22.3.6

22.3.7

ARTICLE 23 ASSIGNMENT AN
OF

The CONTRACTOR may assign all or part of its ri
pursuant to provisions of the Petroleum Legislation icle.

23.1.1

23.1.2

For the purposes of this Contract, the price of Natural Gas, expressed in dollars per
million BTU shall be equal to the effective price as determined in sales contracts for
Natural Gas, provided such sales shall specifically exclude:

a) Sales which involve a buyer which is an Affiliate of the seller, as well as sales
between entities which comprise the CONTRACTOR; or

b) Sales which include consideration other than a payment in freely convertible
currency or sales which are motivated, in whole or in part, by consideration which
is not prompted by the economic consideration normally found in the sale of
Natural-Gas.

In respect of the sales referred to in paragraphs a) and b) above, the price of Natural Gas
shall be arrived at by mutual agreement between the STATE and the CONTRACTOR on
the basis of the market price in effect at the time of the sale of a fuel that is a substitute to
Natural Gas.

In the event the CONTRACTOR elects to separate from Natural Gas all or a portion of

liquid Hydrocarbons following a procedure determined by the CONTRACTOR, Natural
Gas shall be measured after the CONTRACTOR has ~— operations.

bligations under this Contract

grants its prior consent to assi! among entities comprising the CONTRACTOR,

Pursuant to Paragraph 2 of rou, ~ of the Petroleum Code, the STATE already
having as their sole No repartition of participation percentages among these

entities.

In the case c ited above, the assignor is obligated to inform the STATE and
submit to it Q@#iMormation listed in Article 32 of the Petroleum Regulation.
The a ent shall be effective on the date agreed between assignor and assignee, it

being understood that the assignee shall thereby be legally substituted to all the rights and
obligations of the assignor under this Contract, including the obligation that the assignee
provide a letter of guarantee, if applicable, with assignor being absolved of all
responsibilities and obligations in proportion to the percentage participation assigned as
from the effective date of the assignment.

23.2 The STATE may assign all or part of its rights and obligations arising under this Contract:

23.3

23.2.1

23.2.2

to a government body or unit, provided that the latter remains bound by all the terms of
this Contract; or

to the CONTRACTOR.

The assignment of rights and obligations by the CONTRACTOR and by the STATE pursuant to
this article shall in no way diminish the obligations that may have arisen and which have not been

37
23.4

fulfilled by the Parties before the assignment date, except for a written commitment by the assignee
to be responsible for assignor’s responsibilities.

Assignments of any kind effected pursuant to this Contract between entities comprising the
CONTRACTOR and their Affiliated Companies are subject to the payment of flat fees, as
prescribed by Section 90 of the Petroleum Code.

ARTICLE 24 FORCE MAJEURE

24.1

24.2

24.3

24.4

24.5

No Party shall be liable for the non-performance or the partial or late performance of any of its
obligations, if the responsible Party is so prevented by reason of Force Majeure.

An event shall be considered to be an event of Force Majeure if it meets the following conditions:

- it has the effect of temporarily or permanently preventing either of the Parties from
performing the obligations incumbent upon it under this Contract ; and

- it is unforeseeable or unpreventable or beyond the control of either of the Parties, it being
understood that a failure to meet a payment obligation is never e ciged by Force Majeure.

Majeure if they meet the conditions referred to above: stri stoppages, fires, earthquakes,
landslides, disruption of the means of transportatior , hurricanes, volcanic eruptions,
explosions, wars, guerrilla warfare, terrorist acts, bl

For purposes of this Contract, the following occurrences, nee | be considered as Force

confirm it in writing together with any useful gtr detailed information.

The Party impeded by the Force sees te so notify the other Party and later

In the event that performance ot ation is only partial or late, by reason of an event of Force
Majeure, the Parties shall to carry out the clauses of this Contract that they are in a
position to carry out desj2 Force Majeure. Moreover, the impeded Party shall do its best to
meet its obligation: wt to this Contract and to make every reasonable effort to minimise its
consequences. wy

The Party impeded by the Force Majeure shall renew its compliance with the provisions of this
Contract within a reasonable period of time after the event of Force Majeure has ceased to exist.
The Party that is not impeded shall do its best to assist the impeded Party in renewing its
compliance with the provisions of this Contract.

In any event, at the request of either Party, the Operating Committee shall record the event of Force
Majeure, the suspension of the Petroleum Operations as well as the return to normal application of
the clauses of this Contract.

In the event of Force Majeure, the term of the Exploration Phase or, if applicable, that of the
Exploitation and Development Phase, shall be extended for a time period equal to that of the Force
Majeure. In the same manner, the terms granted to a Party, or from which it benefits pursuant to
the Contract or the Accounting Procedure, shall be extended for a time period equal to that of the
Force Majeure.

ARTICLE 25 CONFIDENTIALITY

38
25.1

25.2

25.3

25.4

25.5

25.6

The Parties shall comply with the provisions of the Petroleum Legislation, particularly those of
Title XVII of the Petroleum Regulation pertaining to the confidentiality obligation incumbent upon
them with regard to documents, reports, surveys, plans, data, samples and other information
connected to the performance of this Contract (hereafter referred to as “Contractual Data”).

Subject to the provisions of Article 25.3 below, the Parties consider Contractual Data to be
confidential and commit, as may apply to each, not to communicate it to third parties other than
Affiliates, except for routine statistical data. This obligation shall survive until expiration of the
Contract in accordance with Article 109 of the Petroleum Regulation.

Each entity comprising the CONTRACTOR may, after having so informed the other entities

and the STATE, communicate Contractual Data:

a) to any company with a good faith interest in effecting a possible assignment or in rendering
assistance in connection with the Petroleum Operations, after obtaining a commitment from
such company to keep all such information and data confidential and to use them solely for
the purposes of such assignment or assistance:

b) to any external professional consultants involved in Petroleum pr after obtaining a
similar confidentiality commitment on their part;

c) to any bank or financial entity from which the C sY YY to obtain financing,
after obtaining a similar confidentiality commitnenpaK

d) when and to the extent required by a recogni: exchange;
e) within the context of any judicial, Oca ive or arbitral adversarial proceedings;

f) to an Affiliate, provided wo* maintains confidentiality as provided in this Article
25;

g) toa eovenmeny@ny or other entity when required by the Contract.

After having Qe the CONTRACTOR, the STATE may also communicate Contractual Data
to its lenders.

The CONTRACTOR may, with the prior written consent from the Minister of Hydrocarbons,
exchange Contractual Data for similar information and data with any interested petroleum
company. A copy of the exchange agreement covering the above cited agreement and the
exchanged data shall be submitted to the STATE, under the same confidentiality restrictions.

The provisions of Articles 25.2, 25.3, 25.4 and 25.6 above are also applicable as pertaining to this
Contract and its Annexes.

ARTICLE 26 JOINT LIABILITY

The obligations and responsibilities of the entities comprising the CONTRACTOR under this Contract are
joint and several, it being understood that the entities comprising the CONTRACTOR shall not be jointly
subject to the company tax provided in Article 14.2 of this Contract, which shall be due individually from
each of them.

39
ARTICLE 27 INTERPRETATION; SETTLEMENT OF DISPUTES

27.1

27.2

27.3

27.4

27.5

27.6

27.7

27.8

27.9

27.10

27.11

If a Party waives, one or more times, performance of an obligation or condition specified in this
Contract, or if such Party does not exercise certain of its rights under this Contract, such waivers
shall not be interpreted as a permanent waiver of its rights or of the right to require future
performance of all obligations and conditions of this Contract.

The Parties agree that the disputes mentioned in Articles 6.6, 7.3.2 iv, 11.3 of this Contract as well
as the evaluation of Hydrocarbons pursuant to Article 16 of this Contract are deemed to be of a
technical nature and shall be submitted for expert resolution pursuant to the provisions of Title XX
of the Petroleum Regulation. The decision of the expert shall be final and binding on the Parties.

The Parties shall make reasonable efforts to amicably settle any dispute arising between them under
this Contract. Failing amicable settlement, the STATE and the CONTRACTOR hereby consent to
submit to the International Centre for Settlement of Investment Disputes (hereinafter the "ICSID")
any dispute arising out of or relating to this Contract for setlement by, tion pursuant to the
Convention on the Settlement of Investment Disputes between Ks SNP of Other States
(hereinafter the "ICSID Convention").

Any arbitral tribunal constituted pursuant to this Cont & of three (3) arbitrators being
appointed in accordance with the provisions of Ww I mnvention and arbitration rules.

Any arbitral tribunal constituted pursuant_t SN ct shall apply the law of Cameroon as
supplemented, where applicable, by pene ee international law,.

The STATE hereby waives an sovereign immunity as to it and its property intended to
prevent the enforcement and, ion of any award by an arbitral tribunal constituted pursuant to
this Contract.

The arbitratior e place in --- -. The language of the arbitral proceedings shall be
French and/ or ish.

Any arbitration proceedings pursuant to this Contract shall be conducted in accordance with the
Arbitration Rules of the ICSID in effect on the date on which such proceedings are initiated.

The Parties hereby agree that for purposes of Article 25 (1) of the ICSID Convention, any dispute
in connection with or arising from this Contract is considered to be a legal dispute occurring
directly as a result of an investment.

The Parties shall not be discharged from their obligations under this Contract while the arbitration
procedure is rendering.

However, the introduction of the arbitration procedure shall suspend the performance of the
contested matter for the entire duration of such procedure.

The decisions and awards of the arbitrators shall be final and irrevocable in nature. They shall bind
the Parties and are executory pursuant to Article 54 of the ICSID Convention.

40
27.12

The Parties waive, formally and without reservation, any right to attack such decision or award, to
impede its implementation by any means whatsoever, or to have recourse before any court or
jurisdiction whatsoever, except for the recourse provided in Articles 50 to 52 of the ICSID
Convention.

In the event the ICSID is incompetent for any reason whatsoever to decide on or resolve any
dispute submitted to it pursuant to Article 27.3 above, any dispute, controversy or claim arising
out of or relating to this Contract, or the breach, termination or invalidity thereof, shall be settled
by arbitration in accordance with the United Nations Commission on International Trade Law
(UNCITRAL) Arbitration Rules in force. In such event, all the provisions of this Article 27,
except for 27.3 and 27.9 above, shall be applied mutatis mutandis.

ARTICLE 28 TERMINATION OF THE CONTRACT - RELINQUISHMENT

28.1

28.2

28.3

28.4

28.5

Subject to the provisions of Articles 28.2 and 28.3 below, and without prejudice to the application
of Article 27.12 above, the STATE shall have the right to terminate this Contract, provided that it
notifies the CONTRACTOR ninety (90) Days in advance, if the CONTRACTOR:

a) fails to meet a payment obligation for a period of more than thirty (30) Days after the date
when the payment is due; py

c) has materially breached the legislation and sor in force in respect of Petroleum

Operations; &

d) has declared bankruptcy or become ee winding up by decision of the court.

b) has seriously violated the provisions of this Contract;

If the facts which gave rise to the of termination under Article 28.1 (a), (b) or (c) above are
remedied by the CONTRACT \(ttfh ninety (90) Days following the notice by the STATE of
its intention to terminate, yiMin any other extension of time granted by the STATE, such
termination shall not b fective.

If the CONT! aps intends to challenge the defaults or breaches asserted by the STATE in its
termination wh} should justify its position by providing all justifications it deems necessary in
writing addressed to the STATE within thirty (30) Days from the receipt of the notification letter
cited in Article 28.1 above.

If, following the above procedure and the expiry of the ninety (90) Day period, disagreement
persists between the STATE and the CONTRACTOR, the dispute shall be settled by arbitration
pursuant to Article 27 above. In such case the sanctions provided for in the legislation and
regulations or in this Contract shall not be enforced by the STATE before the arbitrators foreseen in
Article 27 above have heard the CONTRACTOR’s explanations and delivered their judgment.

If the STATE, pursuant to Section 19.1 of the Petroleum Code and Article 34 of the Petroleum
Regulation, becomes aware of changes in the factors constituting control of the CONTRACTOR or
of a component of the CONTRACTOR, it may, within a ninety (90) Day period, notify the latter
and the other components of the CONTRACTOR that it deems the modifications to the control
factors of said component of the CONTRACTOR are incompatible with the component’s exclusive
Exploration and Exploitation rights granted pursuant to this Contract. If the rights and obligations
of said component of the CONTRACTOR are not taken over by the other components of the

41
28.6

28.7

28.8

28.9

CONTRACTOR within ninety (90) Days, the STATE shall have the right to terminate this
Contract upon thirty (30) Days advance written notice by notifying the CONTRACTOR to such
effect.

If the facts that may give rise to termination become the subject of proceedings under Article 27 of
this Contract, the termination shall not become effective for the entire duration of the proceedings,
and shall only become effective as a result of decision at the end of such proceedings.

Within ninety (90) Days following the advance written notice of termination of this Contract under
Articles 28.1 or 28.5 above, or within any other extension of time granted by the STATE, the
CONTRACTOR shall complete any reasonable and ‘necessary action to prevent damage to the
environment and to ensure the safety of persons and property.

The CONTRACTOR may relinquish all of its rights and obligations for any Exploitation Area if it
considers that it is no longer in the commercial interest of the CONTRACTOR to continue with
Exploitation operations on such Exploitation Area, provided that :

28.8.1 The CONTRACTOR gives the STATE written notice of its intention to relinquish
twelve (12) months in advance; and

28.8.2 The CONTRACTOR properly concludes the work WY smnount equivalent to
the monetary value of the work which was specifedinthe Work Programme and
Budget examined and approved by the Oper: ittee prior to the date of the
notification of the surrender; and O

28.8.3 The CONTRACTOR carries cag Soni with generally recognised practices

of the international petrotear try, all operations necessary for the transfer of

Exploitation activity to reySTATE, if the STATE decides to carry on the

anG the provisions of Articles 21.2.2 (1) and 28.8 of this

in a Pxgitter as to allow the normal continuation of the Petroleum

Operations, IGe) SNTRACTOR shall moreover take all reasonable and necessary

precauti; Prevent damage to the environment and to ensure the safety of
p property, and abandon the wells and reservoirs, if applicable.

28.8.4 DSuis incurred by the CONTRACTOR under this Article 28.8 for the conduct of
the Petroleum Operations carried out pursuant to this Contract shall constitute
Exploitation Costs, with the exception of costs which result solely from the
relinquishment by the CONTRACTOR, which shall be charged exclusively to the
CONTRACTOR.

28.8.5 The CONTRACTOR commits to liquidating all debts that it has contracted up to
the effective date of its relinquishment and shall remain responsible for its debts,
including financial costs, up until definitive liquidation of same.

28.8.6 The relinquishment by the CONTRACTOR shall take effect only after the
fulfillment of the conditions set forth in this Article and in Article 21.2.2 (2) above.

As from the effective date of the relinquishment by the CONTRACTOR of its rights and
obligations in connection with an Exploitation Area pursuant to this Article, the CONTRACTOR
shall no longer have any right or interest in the Exploitation Area that the relinquishment concerns,
and definitively waives any claim to the production which may later be extracted therefrom.

42
28.10

28.11

28.12

28.13

The STATE shall assume all risks and responsibilities connected with the Petroleum Operations as
of the effective date of the relinquishment and shall provide the CONTRACTOR, at the latter's
request, with a written statement verifying that the latter is released from any obligation, without
prejudice to the application of the provisions in Article 21.2.3 (3) above.

If the STATE wishes that the Exploitation of the Exploitation Area in question be continued after
the relinquishment by the CONTRACTOR has taken effect, it may ask the CONTRACTOR to
continue with such Exploitation, in the name of and on behalf of the STATE and solely at the
expense, risk and responsibility of the latter, for a maximum period of three (3) months starting
from the effective date of the relinquishment.

The CONTRACTOR agrees to transfer for the benefit of the STATE the balances in Abandonment
Fund under the conditions set forth in Article 21.2.2 (2) (ii) above as well as the guaranties or
obligations connected to the Petroleum Operations, the relevant insurance coverage pertaining to
the goods and equipment acquired from national or foreign companies and agencies to the extent
that such transfer is authorised by the provisions of the contracts signed by the CONTRACTOR
with such companies and agencies. The CONTRACTOR shall notify such companies and agencies
of the substitution of the STATE for the CONTRACTOR in all rights and obligations of the
CONTRACTOR arising from such guaranties and insurance contracts.

The CONTRACTOR shall draw up or shall have drawn up, | Nan concerning such
transfers that have been agreed to by third-party compani encies, and expenses for such
activities shall be considered as Petroleum Costs. \e)

ever shall not be interpreted as a waiver by
pMive date of the termination or, if applicable, the
relinquishment, which have not been fulf(llegpy such effective date. It is equally understood that
the termination of the Contract pi 'o this article shall not be interpreted as discharging either
Party of its obligations that havi fulfilled as of the effective date of the termination.

The termination of the x4
omission or circu

id obligations of any Party to this Contract as a result of any act,
‘ecting one entity comprising the CONTRACTOR shall not constitute
termination of, and obligations hereunder of the remaining CONTRACTOR Parties who
shall be entitl ey so elect and without prejudice to the terms of the Participation Agreement,
to receive the participating interest of such entity in proportion to their respective participating
interests.

ARTICLE 29 STABILISATION CLAUSE

29.1

In the event of a change in the provisions of Title VI of the Petroleum Code, or more generally of
any of the provisions of the Petroleum Legislation and of the provisions of the texts to which the
Petroleum Code refers for the application of the said Title VI, or of the annual finance law, which
take place after the Effective Date and which would affect in a significant manner the economic or
tax equilibrium of this Contract to the detriment of the CONTRACTOR, the CONTRACTOR may,
within two (2) months from the written notification to CONTRACTOR of the legislative or
regulatory measure in question, send to the Minister in charge of hydrocarbons written notification
stating that the legislative or regulatory change in question would have a significant detrimental
effect on CONTRACTOR’s economic and/or tax equilibrium as guaranteed pursuant to Article
9.2.2.1 of this Contract. Said notification shall also set forth the CONTRACTOR’s justifications.

43
29.2

29.3

29.4

29.5

29.6

For purposes of the preceding paragraph, a “significant” modification is that which has the effect of
reducing the CONTRACTOR’s economic benefits resulting from this Contract.

Within a two (2) month period starting from receipt of the CONTRACTOR's notice referred to in
Article 29.1 above, the Minister in charge of hydrocarbons may either:

29.3.1 Accept in writing the reasons of the CONTRACTOR and make arrangements so
that the legislative or regulatory provision in question no longer applies to the
CONTRACTOR nor to any entity comprising CONTRACTOR; or

29.3.2 Reject in writing the CONTRAGTOR's justifications.

If the Minister in charge of hydrocarbons does not respond to the notice referred to in Article 29.1
above within the given time frame, the remedy under Article 29.3.1 above shall be deemed to

apply.

If the Minister in charge of hydrocarbons cannot make arrangements as provided for in Article
29.3.1 above, the Parties shall endeavor to make such readjustments to the Contract as to
reestablish the economic or fiscal equilibrium of the Contract as it had been agreed to on the
Effective Date, taking into account the new legislative or aN ision referred to in the
notice.

The Parties shall make their best efforts to agree upon aon fe Oe. to the Contract within
ninety (90) Days as from the notification of the mA fe above-mentioned request by the

CONTRACTOR.
The revisions to be made to the Contract m ww «* event diminish the rights or increase the
obligations of the CONTRACTOR as ha greed to as of the Effective Date.

If agreement cannot be ro the Parties within the time frame provided in Article 29.4
above, the dispute may be by either Party to the arbitration procedure as provided for in

Article 27 of this Cont
The submissioi notice referred to in Article 29.1 above shall cause the suspension of the
measure until ision of the Minister in charge of hydrocarbons and, in the case of rejection,

until the end of the time period provided for in Article 29.4 above, or, pursuant to Article 29.5
above, until the end of the proceedings set forth in Articles 27.3 or 27.11 above.

ARTICLE 30 NOTICES

30.1

All notices concerning this Contract shall be in writing and delivered in person or by express
courier or by any means of transmission, either electronic or communication in writing, which
makes it possible to confirm that the transmission took place, and shall be sent to the Parties at the
following addresses:

STATE: The REPUBLIC OF CAMEROON
C/O NATIONAL HYDROCARBONS CORPORATION

B.P. 955
YAOUNDE - CAMEROON
For the attention of Mr. Adolphe MOUDIKI
30.2

30.3

Executive-General Manager
TEL: (237) 220 19 10/220 98 64
FAX : (237) 220 98 69 / 220 46 51

CONTRACTOR :

Any written notice given under the provisions of this Contract shall be deemed to have been
received as of the time of its transmission, if by electronic means, and at the time when it is actually
delivered to the addressee in other cases. A Party's obligation to respond to the notice shall
commence as of the Day when the notice is deemed received.

Either Party has the right to change the address where it wishes to receive any notice and
communication, not later than five (5) working Days prior to the effective date of the change of

address. \

ARTICLE 31 CONTRACT DOCUMENTS AND LANGUAGES WR ovmact

31.1
31.2

31.3

This Contract consists of this document and its aman?
This Contract may not be modified except by wri SM ent of the Parties.

This Contract shall be drawn up in Enero Three (3) originals shall each be signed by
the signatories to this Contract. A Ss of the Contract shall be equally binding.

or

45
Done in Yaoundé on ---------------------= in three (3) originals in the English language
and three (3) originals in the French language.

For the REPUBLIC OF CAMEROON,

The Minister of Industry, Mines and Technological Development

The Executive General Manager of the National MudrocarXANo oration

S
For the CONTRACTOR, ee
Co py

The Chairman anWChief Executive Officer

46
